IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45443

STATE OF IDAHO,             )
                            )                       Filed: July 20, 2018
    Plaintiff-Respondent,   )
                            )                       Karel A. Lehrman, Clerk
v.                          )
                            )                       THIS IS AN UNPUBLISHED
SAMANTHA LYNN WHITMORE, aka )                       OPINION AND SHALL NOT
PRZEMIELEWSKI,              )                       BE CITED AS AUTHORITY
                            )
    Defendant-Appellant.    )
                            )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order withholding judgment and sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Samantha Lynn Whitmore pleaded guilty to grand theft, Idaho Code §§ 18-2403(1)(b)(3)
and 18-2409. The district court withheld judgment and placed Whitmore on probation for seven
years. Whitmore appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Whitmore’s order withholding judgment and sentence are affirmed.




                                                   2